Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of the record, Besseler (2009/0194105) in figs 4a-b discloses an inhaler for inhalation of a formulation (2) in powder form comprising: a magazine (11) which is rotatable and contains pre-dosed doses of the formulation (2), in capsules (3), a housing (15) which is preferably at least substantially flat or disc-shaped (as shown in 4a, housing (15) is flat and disc-shaped) within a main plane (horizontal plane perpendicular to the axis of rotation of the magazine); and Crosby et al (2005/0017017) in fig 4 teaches a dry powder inhaler including a magazine (444) (refill cassette) insertable into a housing (440) (body) of the inhaler (para [0175]), wherein the magazine (444) includes a housing part (458) (raised portion) which is fixedly coupled to the magazine (444) (para [0176]) in order to facilitate replacement of the magazine (444) (a user is able to grab the raised housing portion to remove and replace a new magazine into the housing), and the housing part (458) and the magazine (458) are inserted into the housing (440) of the inhaler in a direction, which is parallel to the main plane of the magazine (444) and the housing (440) (as shown in fig 4, housing (440) has a main plane extending horizontally, and magazine (444) is inserted into the housing (440) horizontally in a direction which is parallel to the main plane of the housing (440)).  However, neither Besseler nor Crosby, either alone or in combination, disclose the capsule chambers are secured in the magazine by a single securing element in such a way that dispensing respective doses of the formulation from the respective capsules is carried out without removal of the securing element from the capsule chambers.  Therefore, claims 1-16 have been found to be allowable, since any conclusion of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        

/COLIN W STUART/Primary Examiner, Art Unit 3785